Title: From Thomas Jefferson to Charles Thomson, 20 September 1786
From: Jefferson, Thomas
To: Thomson, Charles



Sir
Paris The 20 Septemr 1786

This will be handed you by a Gentleman of the Family of Lecoutoux who is going with his wife to Settle himself as a farmer in Someone of the middle States of America. As his Establishment will not be great, it is the more important that it be judiciously made. Being acquainted with his family, they have asked of me lettres of recommendations for him. Knowing no person better acquainted than yourself with the middlestates and with all the Circumstances and difficulties with Surround a new Settler, nor any one more disposed to perform those duties of humanity which we all owe the one to the other, I take the Libertey of introducing him to you, and praying that you will aid him with your information and Counsel, which I Shall Consider as an obligation Conferred on me. A dishability of my right hand which I hope will not be of Long Continuance obliges me to avail myself of the pen of another to assure you of the Sincere esteem and Friendship with which I have the honour to be dear Sir Your Most Obedient Most humble Servant,

Th: Jefferson

